DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the grounds that the cited art (Bierman) does not disclose a dilator capable of supporting the puncturing device, since Bierman additionally discloses a sheath which additionally supports both the dilator and the puncturing device.  This is not found persuasive because the claim language does not require the exclusion of a sheath. Regardless of the presence of the sheath, the dilator is capable of supporting the puncturing device since the puncturing device is disposed through the lumen of the dilator. The claim language does not require that the dilator be unsupported by an additional sheath, and furthermore includes the term "comprising", which is a transitional phrase that is "inclusive or open-ended and does not exclude additional, unrecited elements or method steps" (MPEP 2111.03). The claim language itself does not exclude the presence of a sheath, therefore Bierman still reads on the shared technical feature between Groups I-III.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 92 does not have basis within the specification. While .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the constant wall thickness as required by claim 92 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 91 is objected to because of the following informalities:  line 4 of claim 91 contains an ommitted word in the phrase "controls the distance by which crossing device protrudes". This phrase should be amended to read “controls the distance by which the crossing device protrudes” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 89, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended that the word "about" be removed from claim 2.
Claim 89 recites the limitation "the dilator tip" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to read “the distal tip” instead, which has basis in claim 1.
Claim 92 recites the limitation "the dilator tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to read “the distal tip” instead, which has basis in claim 1.
Claim 92 further is indefinite because it recites that “wherein the internal taper provides the dilator tip with a constant wall thickness”, yet the specification fails to support that the thickness of the distal tip of the dilator is constant. As can be seen in Fig. 2A, the wall thickness (WP) is not constant across the length of the distal tip, and furthermore the specification only requires that the wall thickness be “maintained” (PP [0041]). It is recommended that the language of this claim be amended such that it is clear and has firm basis within the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 89-90, and 93-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (PGPub US 2007/0185522 A1).
Regarding claim 1, Davies et al. discloses a hybrid dilator (Fig. 1) for use with a crossing device in tissue puncturing procedures (abstract), the hybrid dilator comprising: a dilator shaft (102) defining a lumen for receiving a crossing device therethrough (PP [0025]: “a lumen extending between proximal end 104 and distal end 106”), the dilator shaft (102) being structured to provide support for the crossing device when the crossing device is used to create a puncture in tissue (crossing device supported through lumen, see device 500 in Fig. 5); and a distal tip (107) having an outer diameter which tapers down to an outer diameter of the crossing device (PP [0028]: "In other words, the distal end section 107 of the elongated member 102 tapers in a direction leading away from the middle section 105 of the elongated member 102") for providing a smooth transition between the crossing device and the distal tip (107) when the crossing device is inserted through the lumen and protrudes beyond the distal tip (see Fig. 5 for the smooth transition between 500 and 102, PP [0049]: "As more force is applied to the proximal region of the dilator, portions of the dilator of larger diameter, as discussed hereinabove with respect to a tapered device, may proceed to enter the perforation, thereby additionally dilating, expanding, or enlarging the perforation").
With respect to claim 14, Davies et al. further discloses wherein a distal portion of the distal tip (107 in Fig. 1) defines a distal internal diameter (diameter defined by opening 104) to thereby control a distance by which a crossing device with a narrow distal portion protrudes from the hybrid dilator (the opening 104 would be capable of limiting the advancement of a crossing device).
Regarding claim 89, Davies et al. further discloses wherein the dilator tip (107 in Fig. 1) comprises a smooth external taper (PP [0028]: "In other words, the distal end section 107 of the elongated member 102 tapers in a direction leading away from the middle section 105 of the elongated member 102") facilitating a seamless transition across the tissue at the puncture site (PP [0028]: "The point at which the diameter begins to taper may vary depending on the application. In some embodiments, the diameter may begin to taper between about 5 and about 15 mm from distal end 104. The change in diameter may be substantially abrupt, occurring over a length of between about 5 mm and about 8 mm, or may be substantially smooth, occurring over a length of between about 10 mm and about 15 mm") thereby reducing a number of physical, geometric, or material transitions that may hinder crossing the tissue at the puncture site (the taper at 107 is capable of doing this).
With respect to claim 90, Davies et al. further discloses wherein the distal tip (107 in Fig. 1) comprises an internal transition (transition between lumen of 102 and open distal end 104) that provides a controlled inner diameter to control the extension length of the crossing device upon insertion within the hybrid dilator (would be capable of controlling the extension length).
Regarding claim 93, Davies et al. further discloses wherein the distal tip (107 in Fig. 1) comprises a surface variation (edge between 107 and 102) thereby providing a user with a tactile indication for indicating the crossing of a portion of the hybrid dilator through the puncture in the tissue at a puncture site (the edge where the taper begins would be capable of this, the user feels when this portion pushes through).
Regarding claim 94, Davies et al. further discloses wherein the hybrid dilator (see Fig. 2) comprises a proximal hub (110) coupled to the dilator shaft (102) defining a lumen therethrough (PP [0033]: “Hub 110 may define a lumen extending therethrough in communication with the lumen defined by elongated member 102”) wherein the proximal hub (110) comprises a curve indicator (114) for indicating a distal end curvature of the hybride dilator (PP [0039]: “hub 110 may comprise at least one marking 114 to indicate a direction of a curve in the distal end section 107 of elongated member 102”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPub US 2007/0185522 A1).
Regarding claim 2, Davies et al. fails to explicitly disclose wherein the dilator shaft (102 in Fig. 1) has an outer diameter from about 12 french to about 20 french.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the dilator of Davies et al. to include an outer diameter ranging from 12-20 french since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the dilator of Davies et al. would not perform differently with the claimed outer diameter. Furthermore, the applicant places no criticality on the diameter range claimed, indicating simply that “in some embodiments, the size of hybrid dilator 100 is from about 12 French to about 20 French” and that “the OD of the hybrid dilator 100 may vary based on the application and clinical use” (PP [0035]).
Claims 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPub US 2007/0185522 A1) in view of Shimogami et al. (PGPub US 2010/0094258 A1).
Regarding claim 50, Davies et al. fails to disclose wherein the dilator shaft comprises an inner layer, an outer layer, and a torque layer therebetween.
	In the related field of catheter bodies (abstract) for dilating a stenosis (PP [0031]: “When the catheter is used, the catheter is inserted into a cardiac vessel having a stenosis and dilates the stenosis in the vessel”), Shimogami et al. teaches a shaft body (11 in Fig. 2) comprising an inner layer (26), an outer layer (28), and a torque layer (30) therebetween.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. disclosure to include the teachings of Shimogami et al. and incorporate wherein the dilator shaft comprises an inner layer, an outer layer, and a torque layer therebetween. One of ordinary skill in the art would have been motivated to perform this modification to improve torque transmission performance (PP [0016]: "the torque transmission performance at the boundary between the distal end of the catheter body and the proximal end of the tip can be advantageously increased while the proximal section of the tip maintains flexibility because of the braid embedded in the proximal section of the tip").
Regarding claim 53, Davies et al. further fails to disclose wherein the torque layer is comprised of a braided material.
	In the related field of catheter bodies (abstract) for dilating a stenosis (PP [0031]: “When the catheter is used, the catheter is inserted into a cardiac vessel having a stenosis and dilates the stenosis in the vessel”), Shimogami et al. teaches a shaft body (11 in Fig. 2) comprising a torque layer (30) that is comprised of a braided material (PP [0038]: "Referring to FIG. 4, the braid 30 has a structure with a plurality of metal strands for braiding 38 (hereinafter, merely referred to as metal strands 38) alternately braided in a mesh-like manner. The braid 30 with the mesh-like structure surrounds the entire outer peripheral surface of the innermost layer 32 of the inner resin layer 26 in the catheter body 11 (see FIG. 3)").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. disclosure to include the teachings of Shimogami et al. and incorporate wherein the torque layer is comprised of a braided material. One of ordinary skill in the art would have been motivated to perform this modification to improve torque transmission performance (PP [0016]: "the torque transmission performance at the boundary between the distal end of the catheter body and the proximal end of the tip can be advantageously increased while the proximal section of the tip maintains flexibility because of the braid embedded in the proximal section of the tip").
Claims 91-92 and 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPub US 2007/0185522 A1) in view of Braga (PGPub US 2005/0228364 A1).
Regarding claim 91, Davies et al. fails to disclose wherein the internal transition comprises an internal taper wherein the internal taper comprises a proximal internal diameter which tapers down to a distal internal diameter whereby the internal taper controls the distance by which [the] crossing device protrudes beyond the distal tip.
	In the related field of sheaths in tunneling procedures (abstract), Braga teaches a tapered sheath (16 in Fig. 2) with a distal tip (32) comprising an internal transition (see Fig. 2) comprising an internal taper (see annotated Fig. 2, below) wherein the internal taper comprises a proximal internal diameter which tapers down to a distal internal diameter, whereby the internal taper controls the distance by which [the] crossing device protrudes beyond the distal tip (the internal taper is capable of doing this).

    PNG
    media_image1.png
    246
    762
    media_image1.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. disclosure to incorporate the teachings of Braga and include wherein the internal taper comprises a proximal internal diameter which tapers down to a distal internal diameter whereby the internal taper controls the distance by which [the] crossing device protrudes beyond the distal tip. One of ordinary skill in the art would have been motivated to perform this modification to prevent separation between the shaft and the internal crossing device (PP [0032]: "the present disclosure provides for additional interference fits 40 for preventing separation of the catheter and tunneler 10").
With respect to claim 92, Davies et al. further fails to disclose wherein the internal taper provides the dilator tip with a constant wall thickness such that the wall thickness provides sufficient rigidity and stiffness while being sufficiently thin to facilitate crossing through the puncture site.
	In the related field of sheaths in tunneling procedures (abstract), Braga teaches a tapered sheath (16 in Fig. 2) with a distal tip (32) comprising an internal transition (see Fig. 2) comprising an internal taper (see annotated Fig. 2, above) wherein the internal taper provides the sheath tip (32) with a constant wall thickness (the walls do not axially compress/stretch and provide a constant thickness) such that the wall thickness provides sufficient rigidity and stiffness while being sufficiently thin to facilitate crossing through the puncture site (this device is capable of doing this).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. disclosure to incorporate the teachings of Braga and include the internal transition wherein the internal taper provides the dilator tip with a constant wall thickness such that the wall thickness provides sufficient rigidity and stiffness while being sufficiently thin to facilitate crossing through the puncture site. One of ordinary skill in the art would have been motivated to perform this modification to prevent separation between the shaft and the internal crossing device (PP [0032]: "the present disclosure provides for additional interference fits 40 for preventing separation of the catheter and tunneler 10").
With respect to claim 100, Davies et al. fails to disclose wherein the distal tip has an inner diameter with a first internal taper having a first taper angle and a second internal taper having a second taper angle.
	In the related field of sheaths in tunneling procedures (abstract), Braga teaches a tapered sheath (16 in Fig. 2) with a distal tip (32) wherein the distal tip has an inner diameter with a first internal taper having a first taper angle (see annotated Fig. 2, below) and a second internal taper having a second taper angle (see annotated Fig. 2).

    PNG
    media_image1.png
    246
    762
    media_image1.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. disclosure to incorporate the internal sheath geometry of Braga. One of ordinary skill in the art would have been motivated to perform this modification to prevent separation between the shaft and the internal crossing device (PP [0032]: "the present disclosure provides for additional interference fits 40 for preventing separation of the catheter and tunneler 10").
With respect to claim 101, Davies et al. fails to disclose wherein the distal tip has an inner diameter having a first internal taper and a second internal taper wherein the first internal taper and the second internal taper are longitudinally separated by a length of the distal tip having a constant internal diameter.
	In the related field of sheaths in tunneling procedures (abstract), Braga teaches a tapered sheath (16 in Fig. 2) with a distal tip (32) wherein the distal tip (32) has an inner diameter having a first internal taper (see annotated Fig. 2, above) and a second internal taper (see annotated Fig. 2) wherein the first internal taper and the second internal taper are longitudinally separated by a length of the distal tip having a constant internal diameter (see constant middle portion between circled tapers in annotated Fig. 2, above).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. disclosure to incorporate the internal sheath geometry of Braga. One of ordinary skill in the art would have been motivated to perform this modification to prevent separation between the shaft and the internal crossing device (PP [0032]: "the present disclosure provides for additional interference fits 40 for preventing separation of the catheter and tunneler 10").
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPub US 2007/0185522 A1) in view of Bednarek et al. (PGPub US 2009/0171276 A1).
Regarding claim 95, since the curve indicator (114 in Fig. 2) is contemplated to be “in the form of a visual marking such as an arrow, for example and/or a tactile marking, such as a raised surface” (PP [0039]), Davies et al. fails to disclose the curve indicator comprises an indicator arm, wherein the indicator arm is aligned with the distal end curvature to indicate the distal end curvature, and provides sufficient handling.
	In the related field of transseptal puncturing devices (abstract), Bednarek et al. teaches an insertion assembly (12 in Fig. 3) comprising a curved sheath (28) connected a proximal hub (unmarked hub in Fig. 3, connected via 30), and a curve indicator (34) wherein the curve indicator (34) comprises an indicator arm (36), wherein the indicator arm (36) is aligned with the distal end curvature (86) to indicate the distal end curvature, and provides sufficient handling (PP [0057]: "The shield point 36, which is more clearly shown in FIG. 3, indicates the direction of curvature of the transseptal puncture needle 12 (i.e., the conjoined inner and outer needle tubes 88)").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Davies et al. disclosure to incorporate the teachings of Bednarek et al. and include wherein the curve indicator comprises an indicator arm, wherein the indicator arm is aligned with the distal end curvature to indicate the distal end curvature, and provides sufficient handling. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of known curve indication methods that would have yielded predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bakos (PGPub US 2005/0070949 A1) teaches a dilator (see Fig. 8, PP [0031]: “Referring to the embodiment shown in FIG. 8, the dilator 18 can have an inner surface 80 that is stepped or tapered”) that may have a tapered inner surface.
Brustad et al. (PGPub US 2004/0097881 A1) teaches an access sheath that incorporates a braid (see Figs. 11-15) in order to form a kink-resistant sheath (PP [0035]: “the braid may be insert molded, fused or bonded onto the sheath”).
Kurth et al. (PGPub US 2015/0173794 A1) teaches a transseptal puncturing device (abstract) including a dilator with a tapered end (see Fig. 23).
Gurusamy et al. (PGPub US 2006/0064062 A1) teaches a transseptal puncturing device (abstract) comprising a dilator with a needle stop (176 in Fig. 23).
Jonkman (US Patent No. 6,120,494) teaches a cannula assembly (10 in Fig. 3) comprising a dilator (14) with a tapered portion (38) and a transition stop (36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771